Citation Nr: 0519835	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
pneumonia/bronchitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to a service-connected 
disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1973.

As a procedural matter, the Board notes that the veteran was 
granted entitlement to service connection for a pulmonary 
disease, characterized as pneumonia/bronchitis, by a May 2002 
rating decision, and a 10 percent evaluation was assigned, 
effective the date of receipt of the original claim filed on 
June 23, 2000.  The RO notified the veteran of this decision 
and of her appellate rights by a letter dated in May 2002.  
While the veteran did submit a statement in June 2002, the 
Board observes that the context of that statement does not 
indicate a dissatisfaction with, and a desire for appellate 
review of the initial 10 percent rating or the effective date 
assigned following the grant of service connection.  (Compare 
Statement from the veteran, dated June 5, 2002, with 
38 C.F.R. § 20.201 (2004) (defining a notice of 
disagreement)).  The June 2002 statement only acknowledged 
the letter which transmitted the rating decision.  It did not 
reference the adjudication or express or imply disagreement 
with the May 2002 decision.  This statement merely advised 
that the veteran's pulmonary disease had increased in 
severity and asked for a higher rating.  Thus, the Board does 
not construe the June 2002 statement as a notice of 
disagreement with the May 2002 rating decision.  See Grantham 
v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  Hence, the 
appealed issues in this case are not implicated by the ruling 
in Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
to 30 percent for pneumonia/bronchitis and denied a TDIU 
rating.  In November 2002, the veteran filed a notice of 
disagreement contesting the 30 percent rating assigned for 
this disability and the denial of a TDIU rating.  In July 
2003, the RO furnished the veteran a statement of the case 
and received the veteran's substantive appeal in August 2003.

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's pneumonia/bronchitis is manifested by 
pulmonary function test (PFT) showing a Forced Expiratory 
Volume in one second (FEV-1) of 71 percent predicted, and 
the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 79 percent predicted.

2.  The veteran has established service connection for 
pneumonia/bronchitis, 30 percent disabling, which is the 
veteran's only service-connected disability.

3.  The veteran's service-connected pneumonia/bronchitis does 
not preclude her from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for pneumonia/bronchitis are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 
4.21, 4.27, 4.97, Diagnostic Code (DC) 6699-6600 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in July 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any VA 
treatment records related to her claim and arrange for any 
examinations needed to evaluate her disability.  She was to 
obtain and submit the evidence set forth in detail in the 
letter, i.e., doctors statements, lay statements, x-rays, 
etc.  The letter also informed the veteran that, at her 
option, the RO would obtain any private treatment records she 
identified as related to this claim, provided she completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on her behalf.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  
While the letter did not specifically inform the veteran to 
submit any evidence related to her claim in her possession, 
the letter clearly conveyed the essence of the regulatory 
notice requirements, especially in light of the detail 
listing of the evidence she should submit.  Mayfield, 19 Vet. 
App. at 126-127.

The RO obtained the veteran's VA treatment records, contacted 
all of the private providers identified by the veteran as 
possessing treatment records related to her, and arranged for 
appropriate examinations.  The Board notes letters in the 
claim file from the veteran which voiced dissatisfaction with 
some of the RO's actions, but they primarily addressed the 
result of the adjudication of her claim, rather than the RO's 
efforts at assisting her with the development of her claim.  
Neither the veteran nor her representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
her claim.  38 C.F.R. § 3.159(c).

II.  Factual Background

A private treatment note from A.C., M.D., dated in February 
1996, reflects an entry to the effect that the veteran was 
diagnosed with interstitial fibrosis in September 1993 by a 
provider in Charlotte, North Carolina.  A July 2000 Consult 
Note by N.V.P., M.D., reflects that the veteran was admitted 
for community pneumonia.  The consult refers by history to 
interstitial fibrosis, and that the veteran was followed for 
that condition in the VA system.  Dr. N.V.P noted the 
veteran's background of idiopathic pulmonary fibrosis based 
on history, and that she desired to verify whether the 
veteran was in fact diagnosed with interstitial fibrosis.

The veteran's non-service-connected disorders include 
degenerative disc disease, glaucoma with ocular hypertension, 
chronic pyelonephretis, cholecystitis, and major depression, 
for which a July 2001 rating decision granted a permanent and 
total rating for non-service connected pension purposes.

In June 2002, the veteran filed a new claim for increase and 
formal application for a TDIU rating.  According to the 
veteran's VA Form 21-8940, she is a high school graduate and 
has completed two years of college.  She was a licensed 
cosmetologist from 1975 to 1977, but her license expired when 
she became wheelchair bound.  Her last employment was from 
1987 to 1993 as a secretary/receptionist for a corporation in 
North Carolina.

VA pharmacy records reflect that the veteran was prescribed 
Methylprednisolone in July 2002.  Treatment notes of that 
period, however, reflect that it was prescribed for the 
veteran's musculoskeletal disorders.  

The September 2002 VA Form 21-4192, which the 
corporation/employer returned, reflects that the veteran 
worked 40 hours a week, that no concessions were made due to 
disability, that she lost no time during the one-year prior 
to her departure due to disability, and that she resigned.

The October 2002 VA examination report reflects that the 
veteran had a history of heavy smoking and still smoked at 
the time of the examination.  She informed the examiner that 
she had been diagnosed with interstitial fibrosis, and that 
the only medication she used was inhalers.  She also related 
that she could walk only short distances of 50 to 75 feet, 
she coughed all the time, and that she had used a whole 
battery of antimicrobials over the years but none worked 
currently.  The examiner noted the veteran to cough 
frequently, and that the cough was a soupy cough.  Physical 
examination revealed auscultation of the chest to be 
unremarkable, except the expiratory phase or respiration was 
slightly prolonged as compared with inspiration.  The 
examiner rendered a diagnosis of chronic bronchitis, and he 
noted the veteran's report of a prior history of interstitial 
fibrosis.  PFT results reflected FEV-1 of 58 percent 
predicted and FEV-1/FVC of 80 percent.  Chest x-ray reports 
of October 2000, March 2001, and January 2002 showed the 
chest to be normal or negative.

A private medical report by M.L.D., M.D., dated in May 2003, 
indicates that he was familiar with the veteran's 
circumstances, which included bronchitis, pneumonia, 
interstitial fibrosis, gangrene of the gallbladder, etc., and 
that he had treated the veteran for numerous conditions since 
August 2002, particularly pneumonia and bronchitis.  He 
treated her with acupuncture and electro-acupuncture.  
According to Dr. D's May 2003 report, when the veteran first 
visited him for treatment, she could not ambulate and was 
unable to work.  His report does not reflect why that was the 
case or to which one of the veteran's disorders was her 
inability to ambulate related.

A July 2004 letter indicates that the veteran informed the RO 
that she had taken a cashier position with a casino, starting 
in June 2004.  In a November 2004 statement, the veteran 
related that she took the job because she could not live on 
what VA was paying her, and that she had to relinquish the 
job due to her health.  The veteran also related that her 
former employer reported that she did not lose any time 
because she used accrued leave for her absences during her 
employment with the company.

An October 2004 VA treatment note reflects that the veteran 
related that, although she is bedridden during bronchitis 
episodes, she was no longer able to work due to low back 
pain.

The November 2004 VA examination report reflects that the 
veteran complained of a cough that was productive of greenish 
sputum but denied hemoptysis, weight loss, or fever.  She 
also reported worsening dyspnea on exertion at one-quarter of 
mile walking on a level surface, and that she had slept in 
the sitting position during the prior two months.  She 
reported multiple medications, to include Albuterol 
Formoterol, and medications for her other conditions.  The 
report reflects that she had a 33-year, two-pack per day 
smoking history, and one-half pack per day during the prior 
two years and current at the time of the examination.  
Physical examination revealed no respiratory distress and the 
lung fields to be clear to auscultation bilaterally, with 
reasonable expansions of the hemithoraces.  There were no 
rales, rhonchi, or rubs present.  The report reflects that a 
November 2004 chest x-ray was read as showing a normal 
examination.  PFT results showed FEV-1 of 71 percent 
predicted and FEV-1/FVC of 68 percent predicted.  Diffusing 
capacity was 67 percent of predicted.  The examiner rendered 
a diagnosis of chronic bronchitis by history with minimal 
pulmonary abnormalities.  The examiner noted that there was 
no evidence of interstitial fibrosis or other acute change by 
x-ray.  The examiner observed that, compared to the veteran's 
past studies and examinations reflected in the claim file, 
her current pulmonary function was unchanged and existed at 
the minimal level of abnormality.  He opined that the 
veteran's chronic bronchitic symptomatology was most likely 
due to her chronic heavy cigarette smoking.

The veteran submitted lay statements from friends, her 
husband, and her father-in-law, which related their 
observations of her condition and the limitations it imposed 
on her.  The veteran also submitted several written 
presentations related to her claim.  The vast majority of 
them, however, such as her experience with her gallbladder, 
relate to conditions for which she is not service connected 
and have no bearing on the evaluation of her respiratory 
disorder.  These lay statements may be fairly synopsized by 
noting that the veteran has repeatedly asserted that she was 
diagnosed with interstitial fibrosis and that her disability 
is sufficiently debilitating to warrant a rating higher than 
30 percent.  At the Travel Board Hearing, the veteran related 
the history of her condition and how it impacts her ability 
to function.

III.  Analysis

Increased rating for bronchitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

The RO evaluated the veteran's pulmonary disease analogously 
under hyphenated DC 6699-6600 for chronic bronchitis.  See 
38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation).  Chronic bronchitis which 
manifests with FEV-1 of 56 to 70 percent predicted; or, FEV-
1/FVC of 56 to 70 percent; or, DLCO (SB) of 56 to 65 percent 
predicted, warrants an evaluation of 30 percent.  FEV-1 of 40 
to 55 percent predicted; or, FEV-1/FVC of 40 to 55 percent; 
or, DLCO (SB) of 40 to 55 percent predicted; or, maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), warrants an evaluation of 60 
percent.  38 C.F.R. § 4.97, DC 6600.

The November 2004 PFT results clearly show the veteran's 
respiratory disorder to more nearly approximate a 30 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The values in fact 
reflect those of a 10 percent evaluation.  In any event, the 
PFT results are significantly below those for which a 60 
percent evaluation is warranted, and that is why the 
veteran's respiratory disorder does not more nearly 
approximate a higher, 60 percent evaluation.  38 C.F.R. 
§ 4.7.  The Board notes that, in light of the veteran having 
been prescribed an inhaler, the RO also considered her under 
the criteria for bronchial asthma and determined that her 
respiratory disorder still did not more nearly approximate an 
evaluation higher than 30 percent.

Bronchial asthma which manifests with FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent; or, at 
least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, 
warrant an evaluation of 60 percent.  DC 6602.  As already 
noted, the veteran's FEV-1 and FEV-1/FVC values exceed those 
required for a 60 percent evaluation.  The veteran testified 
at the Travel Board that one of her inhalers was Combivent, 
which she related was a steroid, and that it was not 
prescribed by a pulmonary doctor.  The Board notes no record 
of such in the treatment records.  The steroid which the 
records reflect as prescribed for the veteran was for her 
musculoskeletal disorders.  Further, however, the Board does 
not note the evidence of record to show sufficient 
approximation of the veteran's disorder to use bronchial 
asthma as an analogous rating.  The rating criteria provide 
that, in the absence of a clinical finding of asthma at the 
time of examination, there must be a verified history of 
asthmatic attacks.  DC 6602, Note.  The veteran's voluminous 
treatment records reflect complaints of shortness of breath 
and dyspnea on exertion, but no findings which approximate 
asthmatic-type complaints.  Further, the November 2004 
examination report reflects that the examiner noted that the 
primary cause of the veteran's symptomatology was chronic 
smoking.  Thus, the Board finds that the veteran is more 
appropriately rated analogously under the criteria for 
chronic bronchitis, and that she is appropriately evaluated 
at 30 percent.  38 C.F.R. § 4.7.

The evidence of record, as reflected in the November 2004 
examination report, does not show the veteran to manifest 
insterstitial fibrosis.  Thus, there is no basis for 
consideration under the criteria of DC 6825.

TDIU rating

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16 (2004).

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The evidence of record shows that the veteran last worked in 
2004 as a cashier, and that she terminated this position due 
to her health.  According to the record evidence, the veteran 
suffers from various non-service connected disorders, which 
include degenerative disc disease, glaucoma with ocular 
hypertension, chronic pyelonephritis, cholecystitis, and 
major depression, for which she has received a permanent and 
total rating for pensions purposes.  The veteran has only one 
service connected rating of 30 percent for 
pneumonia/bronchitis.  

First, the veteran does not qualify for a TDIU rating under 
38 C.F.R. § 4.16(a), because her sole service-connected 
disorder is evaluated as less than 60 percent disabling.  
Second, there is no evidence that the service connected 
disability alone is sufficient to produce unemployability in 
this case.  38 C.F.R. § 4.16(b).  In fact, when considering 
the veteran's service connected condition, it is well to 
observe that the VA examiner in November 2004 opined that her 
current pulmonary function existed at a minimal level of 
abnormality.  Similarly, the veteran has received a 
considerable amount of treatment over the recent years, for 
various non-service connected disabilities which have had an 
adverse affect on her ability to continue work.  This finding 
is supported by the VA and private treatment records and 
examination reports and by medical documentation pertaining 
to the veteran's employment status in 2004, which 
specifically documents that her debilitating low back pain 
was among the primary factors ending her employment at that 
time.  Consequently, non-service connected conditions may not 
be considered for purposes of applying the provisions of 
38 C.F.R. § 4.16(b).  See Van Hoose and Blackburn, both 
supra.  Clearly, the record evidence establishes that the 
non-service-connected conditions, rather than the service 
connection pneumonia/ bronchitis, have a significant impact 
her ability to work and have rendered her unemployable.  
Therefore, given that this was the precise basis that the RO 
provided the veteran in its October 2002 rating decision, the 
Board finds that the RO properly considered-and declined to 
apply-38 C.F.R. § 4.16(b).

For reasons discussed above, the Board determines that the 
weight of the evidence establishes that the veteran's service 
connected disability alone does not prevent her from securing 
or following a substantially gainful occupation, and thus she 
does not meet the criteria for a TDIU rating.




ORDER

Entitlement to an increased disability for 
pneumonia/bronchitis, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to a TDIU rating is denied.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


